Exhibit 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF ANCHOR BANCORP PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned hereby certify, in their capacity as an officer of Anchor Bancorp, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 and in connection with this Annual Report on Form 10-K, that: 1. the report fully complies with the requirements of Sections 13(a) and 15(d) of the Securities Exchange Act of 1934, as amended, and 2. the information contained in the report fairly presents, in all material respects, the company’s financial condition and results of operations. /s/Jerald L. Shaw /s/Terri L. Degner Jerald L. Shaw Terri L. Degner President and Chief Executive Officer Chief Financial Officer Dated: September 14, 2012
